--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO
STOCKHOLDERS’ AGREEMENT
This Amendment to Stockholders’ Agreement (this “Amendment”) is made and entered
into as of May 24, 2019 by and among U.S. Xpress Enterprises, Inc., a Nevada
corporation (the “Company”), and the individuals and entities listed on Appendix
A hereto (the “Initial Stockholders”).
RECITALS
The Company and the Initial Stockholders are parties to the Stockholders’
Agreement dated as of June 13, 2018 (the “Stockholders’ Agreement”).
Pursuant to Section 4.7 of the Stockholders’ Agreement, the Company and the
Initial Stockholders desire to amend the Stockholders’ Agreement as provided
herein.
AGREEMENT
1.          Defined Terms.  Capitalized terms used in this Amendment but not
otherwise defined herein shall have the meanings given to such terms in the
Stockholders’ Agreement.
2.          Amendment of Section 1.1(h)(iv). Section 1.1(h)(iv) of the
Stockholders’ Agreement (description of Permitted Transferees) shall be amended
by deleting that subsection in its entirety and substituting the following in
its place, reading in its entirety as follows:
(iv)          in the case of any Stockholder that is a corporation, limited
liability company, partnership, or other entity: (A) any stockholder, member, or
partner thereof (an “Equity Holder”), or (B) any Person who would be a Permitted
Transferee of such Equity Holder under the provisions of subsections (ii),
(iii), and (iv) hereof if the term “Equity Holder” were substituted for the term
“Stockholder” as that term is used therein.
3.          Amendment of Section 1.1(i).  Section 1.1(i) of the Stockholders’
Agreement (definition of Person) shall be amended by deleting that subsection in
its entirety and substituting the following in its place, reading in its
entirety as follows:


(i)          “Person” shall mean any individual, firm, corporation, partnership,
limited liability company, trust, or other entity, and shall include any
successor (by merger or otherwise) of such entity.


4.          Amendment of Section 1.1(o). Section 1.1(o) of the Stockholders’
Agreement (the definition of “Transfer”) shall be amended by deleting that
subsection in its entirety and substituting the following in its place, reading
in its entirety as follows:


(o)          “Transfer” means any direct or indirect transfer, sale, assignment,
donation, gift, or other disposal or attempted disposal of all or any portion of
a security or any interest or rights in a security, with or without
consideration and whether voluntarily or involuntarily or by operation of law,
but shall not include (i) a pledge, hypothecation, or collateral assignment of,
or grant of a security interest in, Restricted Shares or any interest or rights
therein as security or collateral for a bona fide loan or other obligation
(collectively, a “Pledge”) or entering into a hedging transaction with respect
to Restricted Shares or any interest or rights therein (collectively, a “Hedging
Transaction”), (ii) the transfer or conversion of ownership of Restricted Shares
or any interests or rights therein to a lender or other beneficiary of the
Pledge following a default under the loan or other obligation secured by the
Pledge, or foreclosure or settlement with respect to Restricted Shares or any
interests or rights therein pursuant to a Hedging Transaction.

--------------------------------------------------------------------------------



5.          Amendment of Section 2.1(b). Section 2.1(b) of the Stockholders’
Agreement shall be amended by deleting that subsection in its entirety and
substituting the following in its place, reading in its entirety as follows:


(b)          to the public, through a broker, dealer, or market maker, pursuant
to the provisions of Rule 144 adopted under the Securities Act or other
available exemption from registration;


6.          Other Restrictions and Policies. Notwithstanding any provision of
this Amendment or the other provisions of the Stockholders’ Agreement, a
Stockholder remains subject to any transfer restrictions, processes, or approval
or waiver requirements that may exist from time to time under any insider
trading, anti-hedging, anti-pledging or other restrictive policy of the Company,
and under the Company’s articles of incorporation, as amended, in each case to
the extent applicable to such Stockholder.
7.          Counterparts.  This Amendment may be signed in multiple
counterparts.  Each counterpart will be considered an original instrument, but
all of them in the aggregate will constitute one agreement.  Facsimile
signatures delivered by telecopy or other electronic means will be given effect
for purposes of the signature page of this Amendment.
8.          Binding Effect.  This Amendment shall inure to the benefit of, and
be binding upon, the successors, permitted assigns, heirs, executors, and
administrators of the parties hereto.
9.          Governing Law.  This Amendment will be governed by, and construed in
accordance with, the laws of the state of Tennessee (without considering
Tennessee choice of law provisions).
10.        Miscellaneous.  Except as modified by this Amendment, all of the
terms and conditions of the Stockholders’ Agreement remain in full force and
effect.  In the event of a conflict between any term or provision of the
Stockholders’ Agreement and this Amendment, the terms and provisions of this
Amendment shall control.
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



In Witness Whereof, the undersigned have executed this Amendment to
Stockholders’ Agreement as of the date set forth in the first paragraph hereof.
 

 
U.S. XPRESS ENTERPRISES, INC.
         
By:
/s/ Leigh Anne Battersby  
Name:
Leigh Anne Battersby
 
Title:
Corporate General Counsel
     
LISA M. PATE
         
By:
/s/ Lisa M. Pate  
Name:
Lisa M. Pate (individually)
     
ANNA MARIE QUINN 2012 IRREVOCABLE TRUST FBO LISA M. PATE
         
By:
/s/ Lisa M. Pate  
Name:
Lisa M. Pate
 
Title:
Trustee
     
QUINN FAMILY PARTNERS, L.P.
         
By:
/s/ Lisa M. Pate  
Name:
Lisa M. Pate
 
Title:
Managing General Partner
     
PATRICK QUINN NON-GST MARTIAL TRUST
         
By:
/s/ Anna Marie Quinn  
Name:
Anna Marie Quinn
 
Title:
Trustee
     
PATRICK QUINN GST MARTIAL TRUST
         
By:
/s/ Anna Marie Quinn  
Name:
Anna Marie Quinn
 
Title:
Trustee

 
 
[Signature Page to Amendment to Stockholders' Agreement]

--------------------------------------------------------------------------------

 

 
PATRICK QUINN GST TENNESSEE GAP TRUST
         
By:
/s/ Anna Marie Quinn  
Name:
ANNA MARIE QUINN
 
Title:
Trustee
     
PATRICK BRIAN QUINN
         
By:
/s/ Patrick Brian Quinn  
Name:
Patrick Brian Quinn (individually)
     
ANNA MARIE QUINN 2012 IRREVOCABLE TRUST FBO PATRICK BRIAN QUINN
         
By:
/s/ Patrick Brian Quinn  
Name:
Patrick Brian Quinn
 
Title:
Trustee
     
ANNA MARIE QUINN 2012 IRREVOCABLE TRUST FBO RENEE A. DALY
         
By:
/s/ Renee A. Daly  
Name:
Renee A. Daly
 
Title:
Trustee
      RENEE A. DALY           By: /s/ Renee A. Daly   Name: Renee A. Daly
(individually)      
MAX L. FULLER
         
By:
/s/ Max L. Fuller  
Name:
Max L. Fuller (individually)

 
 
[Signature Page to Amendment to Stockholders' Agreement]

--------------------------------------------------------------------------------

 

  FULLER FAMILY ENTERPRISES, LLC           By: /s/ Max L. Fuller   Name: Max L.
Fuller   Title:  Member      
FULLER FAMILY ENTERPRISES, LLC
         
By:
/s/ Janice B. Fuller  
Name:
Janice B. Fuller
 
Title:
Member
     
WILLIAM E. FULLER
         
By:
/s/ William E. Fuller  
Name:
William E. Fuller (individually)
     
IRREVOCABLE TRUST FBO WILLIAM E. FULLER
         
By:
/s/ William E. Fuller  
Name:
William E. Fuller
 
Title:
Trustee
     
MAX FULLER FAMILY LIMITED PARTNERSHIP
         
By:
/s/ William E. Fuller  
Name:
William E. Fuller
 
Title:
Managing General Partner
     
IRREVOCABLE TRUST FBO STEPHEN C. FULLER
         
By:
/s/ Stephen C. Fuller  
Name:
Stephen C. Fuller
 
Title:
Trustee
     
IRREVOCABLE TRUST FBO CHRISTOPHER M. FULLER
         
By:
/s/ Christopher M. Fuller  
Name:
Christopher M. Fuller
 
Title:
Trustee

 
 
 
[Signature Page to Amendment to Stockholders' Agreement]



--------------------------------------------------------------------------------

Appendix A
Initial Stockholders


Lisa M. Pate
Anna Marie Quinn 2012 Irrevocable Trust FBO Lisa M. Pate
Quinn Family Partners, L.P.
Patrick Quinn Non-GST Marital Trust
Patrick Quinn GST Marital Trust
Patrick Quinn GST Tennessee Gap Trust
Patrick Brian Quinn
Anna Marie Quinn 2012 Irrevocable Trust FBO Patrick Brian Quinn,
Anna Marie Quinn 2012 Irrevocable Trust FBO Renee A. Daly
Max L. Fuller
Fuller Family Enterprises, LLC
William E. Fuller
Max L. Fuller 2008 Irrevocable Trust FBO William E. Fuller
Max Fuller Family Limited Partnership
Max L. Fuller 2008 Irrevocable Trust FBO Stephen C. Fuller
Max L. Fuller 2008 Irrevocable Trust FBO Christopher M. Fuller
 
Back to Form 8-K [form8k.htm]